Pbb Cubiam.
This is an application for mandamus. There was an alternative writ, a return to the alternative writ, a demurrer to the return and a rejoinder.
Thereby it is disclosed that the relator is the owner of a tract of land on the east side of Valley street, in the township of Maplewood, having a frontage of about one hundred and three feet. On this property he wishes to erect a row of five retail stores. He made application to the building inspector of the township, submitting an application, in writing, plans and specifications, and tendering the legal fee *480required. The matter was then referred to the township committee, which refused to grant permission, and the building inspector thereupon returned the plans, specifications, application and fees.
The reason for this refusal was that a zoning ordinance in force forbids the erection of retail stores on the premises in question, the property being located in what is known as a “single family residence district.”
We think this case falls directly under the case’ of Ignaciunas v. Risley, 98 N. J. L. 712; affirmed, 125 Atl. Rep. 121.
We think the relator is entitled to judgment, and that a peremptory writ of mandamus should be issued.